Citation Nr: 0947830	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the Veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the VA 
Regional Office (RO) in St. Paul, Minnesota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence establishes that the Veteran currently maintains 
the mental capacity to contract or to manage his affairs, 
including disbursement of funds, without limitation.  


CONCLUSION OF LAW

The Veteran is mentally competent for VA purposes.  38 
U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  See 38 
C.F.R. § 3.353(a) (2009).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  See 38 C.F.R. § 3.353(c) (2009).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. §§ 3.102, 3.353(d) (2009).

The Veteran is in receipt of 100 percent disability 
compensation, effective since October 2002.  

In June 2007, the RO issued a rating decision proposing a 
finding of incompetency based on VA treatment reports from 
May to June 2007.  These treatment notes document that the 
Veteran had been briefly incarcerated for a driving under the 
influence charge, placed in a county hospital after falling 
and appearing confused, and eventually admitted to a VA 
hospital.  Treatment notes indicate numerous psychiatric 
diagnoses.  Guardianship was apparently ordered through the 
county and a VA internal medicine physician stated in a June 
2007 note that the Veteran had been deemed incompetent.  In 
January 2008 VA treatment notes a VA physician recommended 
that the Veteran be committed as "an inebriate" and that a 
guardian be appointed to prevent the Veteran from spending 
money on alcohol.  These recommendations were based on the 
Veteran's identification of the date as the 13th of the month 
rather than the 14th, that he raised his left hand instead of 
his right hand, tested positive for alcohol after stating 
that he had not drank more than two brandies in the past 
month, had some symptoms of alcohol withdrawal, and refused 
to enter into treatment.  

A report of an October 2009 diagnostic evaluation from 
Litchfield Family and Psychological Services is of record.  
This report includes results of mental examination, interview 
with the Veteran, and results of standardized tests.  In a 
lengthy and detailed discussion, the evaluator explained that 
the Veteran's test results showed him to be in the average 
range with the exception of borderline ability in visual 
memory.  The psychologist stated that the Veteran "has 
enough cognitive strength, sufficient abilities with respect 
to memory, and adequate academic abilities, all which in this 
psychologist's opinion point to the conclusion that [the 
Veteran] is competent to manage his own affairs of person and 
state."  

Also of record is a letter signed by a VA physician who 
states that the physician is the Veteran's primary care 
provider.  He reported that the Veteran's drinking ended in 
June 2009 and that he has since steadily improved in health.  

The Board has "authority to discount the weight and probity 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thoroughness 
and detail of a medical opinion are among the factors for 
assessing the probative value of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the report from the Litchfield psychologist 
to be the most probative evidence of record regarding the 
Veteran's competency to handle VA funds at this time.  This 
is because this report is more detailed, based on more 
specific and relevant data, and accompanied by clearer and 
more compelling reasoning than the VA reports of May and June 
2007 and January 2008.  Thus, the preponderance of evidence 
shows the Veteran to have the mental capacity to contract or 
to manage his own affairs.  Accordingly, the Board finds that 
restoration of competency for VA benefits purposes is 
warranted.  His appeal must be granted.  

In general, the Veterans Claims Assistance Act of 2000 (VCAA) 
sets forth VA's duties to notify and assist claimants 
regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  However, the duty to notify and assist provisions of 
the VCAA are not for consideration in competency 
determinations.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  Accordingly , the VCAA is not applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).

ORDER

Restoration of competency status for VA benefit purposes is 
granted.  The Veteran is found competent for VA purposes.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


